In re City of New Orleans, et al.;— Defendant; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. L, No. 1981-11108; to the Court of Appeal, Fourth Circuit, No. 2015-C-984.
Granted. We find the District Court abused its discretion in denying relator’s petition for suspensive appeal. The provisions of La.Code Civ. P. art. 3612' are inapplicable to the judgment at issue, which arises from a judgment of contempt rather than a judgment relating to an injunction. The District Court’s ruling denying relator’s petition for suspensive appeal is reversed. The case is remanded to the District Court, which is instructed to grant the petition for suspensive appeal. The stay granted by this Court shall re*1061main in effect until the District Court grants the order for suspensive appeal.
JOHNSON, C.J., recused.